SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1369
CA 14-00461
PRESENT: SMITH, J.P., PERADOTTO, CARNI, VALENTINO, AND DEJOSEPH, JJ.


THIRTY ONE DEVELOPMENT, LLC,
PLAINTIFF-RESPONDENT,

                      V                                          ORDER

JEFFREY COHEN, INDIVIDUALLY, DEFENDANT,
THE GILL HOUSE AND CHARTER HOUSE INN, LLC,
DEFENDANT-APPELLANT.


HANCOCK ESTABROOK, LLP, SYRACUSE (JANET D. CALLAHAN OF COUNSEL), FOR
DEFENDANT-APPELLANT.

MCMAHON, KUBLICK & SMITH, P.C., SYRACUSE (JAN S. KUBLICK OF COUNSEL),
FOR PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Jefferson County (Hugh
A. Gilbert, J.), entered June 4, 2013. The order denied the motion of
defendant The Gill House and Charter House Inn, LLC, for, inter alia,
a declaration that a purchase and sale contract was null and void and
granted the cross motion of plaintiff for summary judgment seeking
specific performance.

     Now, upon reading and filing the stipulation of discontinuance
signed by the attorneys for the parties on December 4 and 5, 2014,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:    January 2, 2015                     Frances E. Cafarell
                                                Clerk of the Court